UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2292


THOMAS RAYMOND FIRRIOLO,

                   Plaintiff - Appellant,

             v.

BRAD RICE, City Code Official, Greenville, South Carolina; ROBERT PATRICK
COLOR; KENNETH MILLER, Chief of Police, Greenville Law Enforcement
Department, State of South Carolina; MICHAEL PITTS, City Attorney, Greenville,
South Carolina; OFFICER JOHNATHAN BRAGG, Public Information Official,
Greenville Law Enforcement Department; OFFICER ANDREW HANSEN,
Greenville Law Enforcement Department, State of S.C.; CHRISTOPHER PUSTIZ,
Police Officer, Greenville Law Enforcement; JOHN CASTIL, South Carolina
Government Official, also known as John Castile; TRANE, Corporate Service
Company; MATHEW PRITCHARD, Territory Manager; DAVID CROTTS, Field
Representative,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:18-cv-00096-DCC)


Submitted: August 7, 2020                               Decided: September 1, 2020


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Thomas Raymond Firriolo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas Raymond Firriolo appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing Firriolo’s civil action without prejudice for lack

of subject matter jurisdiction. ∗ On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Firriolo’s informal brief does not challenge

the basis for the district court’s disposition of his claims, he has forfeited appellate review

of the court’s orders. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”) Accordingly, we affirm the district court’s judgment

and deny all of Firriolo’s pending motions. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




       ∗
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                              3